Citation Nr: 1242428	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from March 1990 to February 2001, from February 2003 to February 2004, and from February 2004 to August 2004.  The Veteran also had periods of reserve component service prior to active duty and between periods of active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran had several diastolic blood pressure readings in service of 90 mm Hg or above, and numerous diastolic blood pressure readings near 90.

2.  A pharmacy instruction submitted by the Veteran which shows that hydrochlorothiazide was dispensed to the Veteran in July 2004, while he was in service, appears authentic.  

3.  The medical evidence of record is in equipoise to warrant a finding that hypertension treated two years after the Veteran's service discharge was first manifested during and became chronic during the Veteran's service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 4.104, DC 71014 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim for service connection for hypertension.  In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is not necessary, since further action to address the duty to notify or assist as to the claim for service connection would not be in the Veteran's interest.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as hypertension, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 4.104 , DC 7101, hypertension is defined as a systolic blood pressure of 160 mm Hg, a diastolic blood pressure of 90, or a combination of both. 

Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Analysis

During the Veteran's service in 2003, several diastolic pressures of 90 or above were noted, including in March 2003 (131/94 and 132/93), April 2003 (134/94, on two separate treatment visits, and 135/97), August 2003 (129/90), September 2003 (128/90), and in December 2003 (152/90).  The Veteran underwent periodic examination in December 2003.  At that time, the Veteran noted in the portion of medical history that he filled out that he had been told his blood pressure was "a little bit above normal."  His blood pressure on examination was 120/82.  

At medical evaluations in January 2004, blood pressures of 140/92, 137/94, and 140/94 were recorded.  Thus, the evidence establishes that blood pressure readings which meet the definition of hypertension for VA purposes were present during the Veteran's service.  Hypertensive blood pressures were chronic, with elevated blood pressures as defined by regulation being recorded beginning as early as approximately 18 months prior to the Veteran's service discharge.  See 38 C.F.R. § 4.104, DC 7101, note.  

Lower diastolic blood pressure readings were recorded several times after January 2004, although diastolic blood pressures nearing 90 were noted at times.  The Veteran submitted a copy of a document dated in July 2004 which appears to be an instruction sheet provided by a pharmacy.  The pharmacy instruction sheet, which appears to have been issued by a pharmacy service for members of the military, shows that hydrochlorothiazide was dispensed to the Veteran in July 2004.  Thus, the evidence demonstrates that, although diastolic hypertension was demonstrated intermittently rather than continuously during the Veteran's service, it recurred prior to his service discharge, and meets the regulatory definition of a chronic condition.  38 C.F.R. § 3.303.  

The Veteran's service separation was in August 2004, so the pharmacy instruction sheet appears to have been issued prior to the Veteran's separation from active duty.  By definition, hydrochlorothiazide is a diuretic used for treatment of hypertension and edema.  Dorland's Illustrated Medical Dictionary 890 (30th ed. 2003).  This document, if genuine, would support a determination that hypertension was diagnosed and treated during the Veteran's service.  The document, on its face, shows no indication of alteration.  The Board finds no evidence which casts doubt on the authenticity of the document.  

The Board notes that no service treatment records in the official files provided by the service department include a diagnosis of hypertension.  However, the Board notes that there are very few treatment records from the Veteran's final period of service.  In particular, the record of the Veteran's final physical examination in service is not associated with the claims files, although a summary which shows that such examination was conducted is of record.  The Veteran contends that the service treatment records are incomplete.  This contention is credible.

The evidence of record is consistent with the Veteran's contentions, including his contention that the July 2004 prescription for medical treatment of hypertension is genuine.  The Board finds that hypertension for VA purposes was present chronically, although not on every clinical treatment visit, for at least 18 months prior to the Veteran's August 2004 service discharge.

VA and private clinical records dated from August 2004 to April 2007, a period of about 2.5 years, do not reflect that the Veteran sought treatment for hypertension or that the Veteran used medication to control hypertension.  However, no private clinical records prior to April 2007 have been submitted or obtained.  An April 2007 private treatment note reflects that the Veteran had stopped taking blood pressure medication prescribed during military service.  The Veteran reported that his blood pressure was elevated.  The treatment note does not reflect how the Veteran knew that his blood pressure was high, what provider had given the Veteran this information, or when.  The Veteran's blood pressure was 137/100.   A diagnosis of diastolic hypertension was assigned.  The private medical records from April 2007 to July 2008, and VA treatment records since 2008, reflect that the Veteran continued to sue medication to control hypertension.

The Veteran has provided a lay statement indicating that he had hypertension in service and has continued to have elevated blood pressure chronically since service.  No medical opinion has been obtained to determine the likelihood that the Veteran's current diastolic hypertension was first manifested in or became chronic during the Veteran's service.  However, given the chronicity of elevated blood pressure readings during the Veteran's service, as defined under VA regulations, the evidence is at least in equipoise to show that hypertension was manifested chronically during the Veteran's service.  

The Board notes that there is no record associated with the claims file which establishes that the Veteran's hypertension was manifested to a compensable degree within one year following his service discharge.  Therefore, the criteria for a presumption of service connection for hypertension are not met.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309.  

However, the Veteran had chronic manifestations of hypertension in service, as defined for purposes of VA benefits.  Medication was prescribed for control of hypertension prior to the Veteran's discharge.  The Veteran's lay statement that hypertension has been chronic, even though intermittent, since service, is consistent with the evidence of record, and is credible.  The current diagnosis of diastolic hypertension, together with the evidence as a whole, places the evidence that chronic hypertension was incurred in service at least in equipoise.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Since the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Service connection for hypertension is warranted.  

ORDER

The appeal for service connection for hypertension is granted.






____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


